                     1   Bart K. Larsen (Nev. SBN 008538)
                         blarsen@klnevada.com
                     2   Scott D. Fleming (Nev. SBN 005638)
                         sfleming@klnevada.com
                     3   KOLESAR & LEATHAM, CHTD.
                         400 South Rampart Boulevard, Suite 400
                     4   Las Vegas, Nevada 89145
                         Telephone: (702) 362-7800
                     5   Facsimile: (702) 362-9472
                     6   Gary Owen Caris (CA SBN 088918)
                         gcaris@btlaw.com
                     7   BARNES & THORNBURG LLP
                         2029 Century Park East, Suite 300
                     8   Los Angeles, California 90067
                         Telephone:    (310) 284-3880
                     9   Facsimile:    (310) 284-3894
                    10   Attorneys for Receiver
                         ROBB EVANS of ROBB EVANS & ASSOCIATES LLC
                    11
                    12                                   UNITED STATES DISTRICT COURT

                    13                                        DISTRICT OF NEVADA

                    14
                    15   FEDERAL TRADE COMMISSION,                           Case No. 2:10-CV-02203-MMD-GWF

                    16                      Plaintiff,
                                                                             [PROPOSED] ORDER GRANTING
                    17   v.                                                  MOTION FOR ORDER AUTHORIZING
                                                                             INTERIM DISTRIBUTION TO FEDERAL
                    18   JEREMY JOHNSON, individually, as officer            TRADE COMMISSION AND GRANTING
                         of Defendants I Works, Inc., etc., et al.,          RELIEF FROM LOCAL RULE 66-5
                    19                                                       PERTAINING TO NOTICE TO
                                                                             CREDITORS
                    20                      Defendants.

                    21
                    22          The Motion for Order Authorizing Interim Distribution to Federal Trade Commission and

                    23   Granting Relief from Local Rule 66-5 Pertaining to Notice to Creditors (“Distribution Motion”)

                    24   filed by Robb Evans of Robb Evans & Associates LLC (“Receiver”), the Receiver pursuant to the

                    25   Court’s Preliminary Injunction Order issued February 10, 2011, came on regularly before this

                    26   Court for determination. The Court, having reviewed and considered the Distribution Motion

                    27   and all pleadings and evidence filed in support thereof, and opposition to the Distribution Motion,

                    28   if any, and good cause appearing therefore, it is
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW
   LOS A NG EL ES
                     1                ORDERED that:

                     2                1. The Distribution Motion and all relief sought therein is granted;

                     3                2. Without limiting the generality of the foregoing, the Receiver may immediately make

                     4   an interim distribution of $13.7 million to the Plaintiff, Federal Trade Commission, from the
                     5   assets on hand in the receivership estate for the purpose of commencing consumer redress; and
                     6                3. Notice of the Distribution Motion is hereby deemed sufficient based on the service of
                     7   the Distribution Motion on all parties and all known non-consumer creditors of the estate.
                     8
                     9
                         Dated: October 24. 2019                            ___________________________
                    10                                                      MIRANDA M. DU
                                                                            United States District Court Judge
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                         14816446v1
                    23
                    24
                    25
                    26
                    27
                    28
   B ARNES &
T HORNBURG LLP
ATTO RNEY S AT LAW                                                          -2-
   LOS A NG EL ES
